Citation Nr: 1820629	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  17-46 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an effective date earlier than August 22, 2005, for the grant of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to April 1946.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2013 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA), in which the RO denied the Veteran's claim for an earlier effective date than August 22, 2005, for service connection for bilateral hearing loss. 

The Board notes that the Veteran alleged clear and unmistakable error (CUE) in the prior rating decision in correspondence submitted in April 2013 and May 2017, and it appears he is referencing the June 1955 notification letter that severed service connection for bilateral hearing loss.  However, the RO has not yet addressed his CUE motion and the Board does not have jurisdiction to adjudicate in the first instance assertions of CUE in RO decisions.  See Jarrell v. Nicholson, 20 Vet. App. 326, 334 (2006) (en banc) (assertion of CUE in an RO decision must first be presented to and decided by  the RO before the Board has jurisdiction to decide the matter); see also Andre v. Principi, 301 F.3d 1354, 1361 (Fed.Cir.2002) (holding that each specific allegation of error constitutes a separate CUE motion).  Thus, this matter is referred to the RO for initial adjudication, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (2017) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 19.9(b) (2017) (continuing to provide for Board referral of unadjudicated claims).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran did not appeal February 2007 Board denial of entitlement to an effective date earlier than August 22, 2005, for service connection for bilateral hearing loss and reconsideration was not granted; the Board's February 2007 decision is final and there are no other appeals pending before the Board at this time.
CONCLUSION OF LAW

The Veteran's freestanding claim for entitlement to an effective date earlier than August 22, 2005, for service connection for bilateral hearing loss cannot, as a matter of law, be addressed on the merits.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.101, 20.1103 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Veteran's claim for an earlier effective date for service connection for bilateral hearing loss is a freestanding claim for an earlier effective date, which must be denied as a matter of law for the reasons explained below.  The VCAA is therefore inapplicable in this regard.  38 C.F.R. § 3.159  (b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).

Analysis

The Court has held that, once there is a relevant final decision on an issue, there cannot be a "freestanding claim" for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In other words, a claimant is not entitled to subsequently make an earlier effective date claim after a prior final denial was not properly appealed.  In Rudd, the Court explained that VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding claim for an earlier effective date in an attempt to overcome the finality of an unappealed VA decision.  20 Vet. App. at 299-300.

By way of background, the Veteran filed his initial claim for service connection for impaired hearing in April 1945, which was granted in June 1946.  In June 1955, service connection for defective hearing was severed because there was no evidence of hearing loss.  The Veteran reported hearing problems in an October 1959 VA examination and a November 1959 notification letter determined no changes in the previous determinations were warranted.  The Veteran did not appeal these determinations, or submit new and material evidence within the one year appeal period, and they became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103 (If VA denies a claim and the claimant fails to file an NOD within the one-year period following the decision, that decision becomes final).

The Veteran filed his claim to reopen service connection for hearing loss in February 1996.  June 1996 and November 1996 rating decisions continued the denial because new and material evidence had not been submitted.  The Veteran filed a notice of disagreement in December 1996 and a statement of the case was issued in February 1997.  The Veteran filed a substantive appeal in June 1997 and raised the issue CUE in a prior rating decision.  In December 1998, the Board remanded the issue of whether new and material evidence was received to reopen the claim for service connection for defective hearing and referred the CUE claim.  In June 1999, the Board denied the claim to reopen the claim for service connection for defective hearing.  The Board decision subsumed the RO decision, 38 C.F.R. § 20.1104, and became final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100(a).  The Veteran did not seek reconsideration nor was it granted, see 38 U.S.C. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a), and the Veteran did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court), see 38 U.S.C. § 7252(a) (giving the Court exclusive jurisdiction to review Board decisions).

The Veteran filed his claim to reopen service connection for hearing loss in August 2005.  An April 2006 rating decision granted service connection for bilateral hearing loss at an evaluation of 10 percent, effective August 22, 2005.  The RO denied the claim for an EED based on CUE in an October 2006 rating decision.  In February 2007, the Board denied the claim for an EED of the award of service connection for bilateral hearing loss.   The Veteran sought reconsideration of the Board's denial in September 2007, and it was denied in April 2008.  See 38 U.S.C. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).  The Board decision with regard to the denial of an earlier effective date for service connection for bilateral hearing loss is final as reconsideration was not granted and the Veteran did not appeal the Board's February 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  See id. 

The Veteran filed his claim for an earlier effective date for the award of service connection for bilateral hearing loss in December 2012, which was denied in the June 2013 rating decision and the Veteran appealed.  However, the Veteran cannot file a "freestanding claim" for an earlier effective date, thus the RO should not have addressed the claim on the merits, and it must be dismissed.  See Rudd, 20 Vet. App. 296.  

As the RO decisions were either subsumed or became final and the Board decisions became final, the only ways to challenge the effective date of the grant of service connection for bilateral hearing loss would be either a request for revision of a prior decision denying service connection (or reopening of a claim for service connection) for bilateral hearing loss based on CUE or a request for revision of the February 2007 Board decision denying his claim for an earlier effective date.  As noted above, the Veteran's CUE motion has been referred to the RO for appropriate action.

In sum, the rating and Board decisions became final and the subsequent December 2012 statement requesting an earlier effective date was a freestanding earlier effective date claim that must be dismissed.  DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) ("Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded").





ORDER

The appeal concerning entitlement to an effective date earlier than August 22, 2005, for the grant of service connection for bilateral hearing loss is dismissed.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


